Opinion by
Mr. Justice McCollum,
The order of removal issued by the magistrates was reversed by the court of quarter sessions on the ground that the pauper had acquired a settlement in Walker township by leasing real estate therein of the yearly value of ten dollars, dwelling on the same for one whole year and paying the rent. The learned judge of the court below found these facts from the depositions printed in the appellants’ paper book, and our inquiry is whether they support his findings. Assuming that the testimony is credible, does it show a lease, an occupancy thereunder, and the payment of rent within the meaning of the third paragraph of the ninth section of our act of June 18, 1836, relating to settlements ? If the conclusions reached by the learned judge are fairly deducible from and authorized by it, they must stand, although we may doubt their soundness. To’reverse an order founded upon them we must be satisfied that they are not warranted by the evidence. Daniel Delaney, the pauper, came from Ireland to this country in 1871. He was then a single man, over twenty-one years of age, and from the time of his arrival here until 1885, when he suddenly became insane, and *4was taken to an asylum, he lived in the family of his uncle, John Delaney, who, with the exception of a period of four or five months, resided in Marion township until the fall of 1879, when he purchased a small farm in the township of Walker, on which he has since lived. A few months before they went to Walker, Daniel was married, and at the time he became insane he had four children. It is admitted that prior to their removal to Walker, Daniel was legally settled in Marion, and it follows that he is chargeable there until it is affirmatively shown that he afterwards acquired a legal settlement elsewhere. The contention of the township of Marion is, that Daniel was a tenant of John during the period of their residence in Walker, and that as such he occupied premises of the yearly value of ten dollars, and paid the rent therefor. To this the township of Walker replies, there was no contractual relation between them concerning the occupancy of the house in which they lived; it belonged to John, who, with his wife, and Daniel, his wife and children, constituted one family, in the support of which the products of the farm were used without division, and no account was kept by either of his contributions. This reply is supported by the direct evidence, by the circumstances surrounding the case, by the relations of the parties, and their expectations respecting the succession to the property. In their use of the house there was nothing inconsistent with the family relation, or indicative of a distinct and exclusive possession by Daniel of any part of it. It was a small house, having only a kitchen and bedroom on the first floor, and whether there was more than one room upstairs the evidence fails to inform us. The fact that members of a family occupy separate sleeping rooms, does not warrant an implication that they are tenants of one of their number, who is the owner of the premises. John Delaney had no children, and Daniel was his favorite nephew. It was understood between them that at the death of John and his wife Daniel should “inherit the property.” If a lease and an obligation to pay rent lurked in this understanding, they did not know it. A lease cannot be fairly implied from circumstances and conduct which show that none was intended by the parties. “ All true contracts grow out of the intentions of parties to transactions, and are dictated only by their mutual and accordant wills. When this intention is *5expressed, we call the contract an express one. When it is not expressed, it may be inferred, implied or presumed from circumstances as really existing, and then the contract thus ascertained is called an implied one: ” Hertzog v. Hertzog, 29 Pa. 467. In the case under consideration the existence of an express agreement, having either the form or substance of a lease, is distinctly negatived by direct and positive testimony, the credibility of which is not questioned, and the evidence is not sufficient bo justify an inference that Daniel leased from John any part of the house in which they lived. In the absence of a lease between them the evidence of the yearly value of the farm, and of Daniel’s work upon it, becomes immaterial, and the questions raised by it require no discussion. All the specifications of error founded upon a finding that Daniel was a tenant of John while living with him in Walker township, are sustained.
The decree of the quarter sessions is reversed, and the order of removal is confirmed; and it is ordered that the Overseers of the Poor of Marion township pay to the Overseers of the Poor of Walker township such costs and charges as shall be deemed reasonable and just, and the record is remitted to the quarter sessions of Centre county for the due ascertainment thereof.